DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species: A-2 (claims 4, 5), B-1 (claim 6), C-2 (claim 12) and D-1 (claim 13) in the reply filed on 1/27/22 is acknowledged.  
Applicant's arguments have been fully considered but they are not persuasive. The examiner fails to understand applicant’s arguments regarding consideration of unity with respect to a/the prior art. Applicant may be confused about showing of evidence of lack of unity in different scenarios, i.e. between “a priori’ case and “a posteriori” case.
The examiner did not argue that there exists lack of unity between the examiner identified groups are evident a posteriori, i.e., after consideration of a prior art in relation to the claims. The examiner showed evidence of lack of unity between the examiner identified species before consideration of the prior art in relation to the claims, i.e. a priori. 
The examiner maintains his previous position. As presented in the last office action, there exists lack of unity a priori.
In response to pages 1 and 3 of the remark, the pertinent Patent Cooperation Treaty (PCT) Articles and Rules are cited and discussed in MPEP Chapter 1800. Sections 1850, 1875, and 1893.03(d) should be consulted for discussions on unity of invention in the National Stage under 35 U.S.C. 371. Furthermore, what the ISA examiner decided on lack of unity has no bearing in the examination in US patent practice. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding technical features for the following reasons: The technical features recited among species (e.g. A-1 VS A-2, etc.) are specific to each species. Therefore, there exits lack of unity priori. Claimed species (e.g. A-1 VS A-2, etc.) are clearly not obvious variant of each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 7, 11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Interpretation
Regarding claim 13, the claim is interpreted as further including additional parameter (current value of a preceding period; or expectation data) stored on the memory, i.e. not that the memory stores current value of a preceding period; or expectation data in place of the parameters recited in the process steps in claim 1.
Regarding claims 1, 2, 4-6, 8-10, 12, 13 and 15-17, the limitation “distance” was interpreted in view of for instance [0069]-[0070] of the specification. 
Regarding claims 1, 2, 4-6, 8-10, 12, 13 and 15-17:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 17 is objected to because of the following informalities:  In lines 3-4, the phrase “… characterized in that it comprises comprising…” does not make sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation: “… maintaining an equilibrium of a physico-chemical parameter of a medium, said method being implemented by a processing unit of a system for regulating said medium, said processing unit cooperating with memory recording data relating to a medium parameter, …” is unclear. It is unclear if a physico-chemical parameter of a medium and a medium parameter are directed towards the same thing or applicant means something different. As currently recited (in view of the specification and claim 1) they appear to be directed towards the same thing. The examiner recommends applicant use consistent terminology. 
Regarding claim 1, line 7, it is unclear what is being referenced by the limitation: “said parameter.” Is the limitation referring back to the physico-chemical parameter of the medium; the medium parameter; or applicant means something else? The same applies to the rest of the claim (e.g. first 2 steps). 
Regarding claim 1, line 8, it is unclear what applicant means a nominal value. The nominal value of what element? 
	Regarding claim 1, the wherein clause, the recitation "a determined nominal value" renders the claim unclear, because it is not clear if it is referencing the nominal value recited previously in claim 1 or applicant means something else. What determined nominal value is being referenced by the recitation? Claim 1 does not call for process step of determining a nominal value. The same applies to the last line of claim 1. 
Claim 1, line 15 recites the limitation "the value of the field for storing a time limit value."  There is insufficient antecedent basis for this limitation in the claim. In addition, the recitation "a time limit value" renders the claim unclear, because it is not clear if it is the same time limit value recited previously in the claim or applicant means something else. The same applies to line 18.
Claim 1, line 16, the recitation "an action" renders the claim unclear, because it is not clear if it is the same action recited previously in claim 1 or applicant means something else. The same applies to claims 2, 4, etc. 
The examiner omits raising the same or similar formality issues in the claims.  
	Regarding claim 1, the “if and only if…” clause is unclear. It is not clear if the limitation following the phrases “if and only if” are part of the invention. The " if and only if phrase” renders much of the recitation following and preceding the phrase optional.
The examiner suggests applicant amend the claim and recite, for instance: “in response to determining that...” instead of “if and only if …” to positively set forth active process steps. As currently presented, claims 2, 4, 5, 10; and the process steps in claims 6 and 8 are all optional. 
Furthermore, "if and only if" is a biconditional logical connective between statements, where either both statements are true or both are false. It is unclear from the claim what can be considered biconditional. What portion of the claim is the conditional statement with its converse? 
The claims 1, 2, 4-6, 8-10, 12, 13 and 15-17 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Lastly, as currently presented, it is unclear how any of the claims 1, 2, 4-6, 8-10, 12, 13 and 15-17 archives the purpose of the invention, i.e. maintaining an equilibrium of a physico-chemical parameter of a medium. None of the claims recite anything about maintaining an equilibrium of a physico-chemical parameter of a medium. If it was not for the recited structural elements in claim 1, the examiner would say that the process steps in the current claims impose 101 issues. The claims recite nothing but data acquisitions and simple analysis (merely estimating the difference in values). The scope of the claims is unascertainable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DERREUMAUX (WO2010052419). 
As best understood form the current claims, DERREUMAUX discloses (abstract) a method for controlling at least two internal chemical or physical parameters of a liquid circulating in a hydraulic circuit, said internal parameters being sensitive to at least one parameter external to the liquid, said method comprising the following steps: 1) measuring said internal parameters; 2) measuring said external parameter; 3) predetermining at least one corrective action to be applied to at least one of said internal parameters according to the values measured during the first and second steps and according to a corrective action optionally applied to one or more other internal parameter(s); 4) generating at least one control signal for implementing at least one corrective action predetermined during the third step. The method applies in particular to controlling the quality of water in a swimming pool or a coolant circuit. The invention also relates to a computer system for implementing the method.
DERREUMAUX specifically disclose (see translation provided in the IDS/ISA report provided by applicant) a method for maintaining an equilibrium of a physico-chemical parameter of a medium (for example, regulating physical and chemical parameters of the water in a swimming pool, such as the pH), said method being implemented by a processing unit (or processing module/apparatus) of a system for regulating said medium, said processing unit cooperating with storage means recording data in conjunction with a medium parameter (“regulating at least two internal parameters of the liquid in a hydraulic circuit according to at least one external parameter’), said storage means including: a first recording (via the sensors/analyzers) and arranged so as to store a current value and a nominal value (internal and external values); said method includes: a step for reading the current value of said parameter; a step for reading the nominal value of said parameter; a step for estimating a distance between said nominal value and the current value (internal and external values);  a step for triggering an action according to the value of said distance; said method being characterized in that (it is an action correcting an internal parameter with respect to the external parameter); the recording includes a field for storing a maturity value for recovering a determined nominal value; said method includes: a step prior to the step for triggering an action, for reading the value of the field for storing a maturity value; the step for triggering an action according to said distance being implemented if the value of the field for storing a maturity value consists of a predetermined value characterizing the absence of definition of a maturity for recovering a determined nominal value (Fig. 2 and see [1.2]-[1.9 in pages 5-7]).
DERREUMAUX does not explicitly disclose that the recordings are dedicated each parameter. However, the examiner respectfully submits that it is obvious to one of the ordinary skill in the art to provide recording devices (data storage) for each parameter, since merely separating parts or partitioning of the main recording device  that were once integral involves only routine skill in the art. The modification does not compromise the operability of DERREUMAUX’s system. A hard drive may fail. It is obvious to provide multiple storage mediums for storing different values, for the purpose of avoiding retrieving or reperforming reading and storing multiple parameters.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
5/3/22